DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,444,794 (Parent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the US Patent 11,444,794 (Parent) contains every limitation of claims 1-20 of the instant application, plus additional limitations that the instant application does not have in the more narrow limitations of the US Patent 11,444,794 (Parent) which anticipate broader claims of the instant application.  Please refer to the comparison table below:

Instant Application 17/819,833
US Patent 11,444,794 (Parent)
1. A method comprising: 









receiving, by a computer device, a first indication from a first device that an Internet of Things (IoT) device has entered an awake state; 

sending, by the computer device and without receiving input from a user, an instruction to the first device to instruct the IoT device to remain in the awake state, in response to receiving the first indication; 



identifying, by the computer device, a second device associated with the IoT device; 





and sending, by the computer device, a second indication to the second device that the IoT device is in the awake state based on the received first indication.
1. A method comprising: 
maintaining, by a computer device, an Internet of Things (IoT) device database that stores, for an IoT device, an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device changes from a sleep state to an awake state; 

receiving, by the computer device, a first indication from a first application server device that the IoT device has entered an awake state; 

sending, by the computer device and without receiving input from a user, an instruction to the first application server device to instruct the IoT device to remain in the awake state, in response to receiving the first indication from the first application server device that the IoT device is in the awake state; 

accessing, by the computer device, the IoT device database to identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device; 

and sending, by the computer device, a second indication to the second application server device that the IoT device is in the awake state based on the received first indication from the first application server device.
2. The method of claim 1, further comprising: establishing a communication channel with the second device; 

receiving, from the second device, a registration request for the IoT device, wherein the registration request indicates that the second device is to be notified when the IoT device enters an awake state; 


and updating a device list for the IoT device in an IoT device database based on the received registration request.
2. The method of claim 1, further comprising: 
establishing a communication channel with the second application server device; 

receiving, from the second application server device, a registration request for the IoT device, wherein the registration request indicates that the second application server device is to be notified when the IoT device enters an awake state; 


and updating the application server device list for the IoT device in the IoT device database based on the received registration request.
3. The method of claim 2, further comprising: sending an instruction to the second device to send a message to the computer device when the second device receives a message from the IoT device indicating that the IoT device has entered the awake state; 


and monitoring the established communication channel for messages relating to the IoT device.
3. The method of claim 2, further comprising: 
sending an instruction to the second application server device to send a message to the computer device when the second application server device receives a message from the IoT device indicating that the IoT device has entered the awake state; 

and monitoring the established communication channel for messages relating to the IoT device.
4. The method of claim 1, further comprising: 


notifying all other devices, registered in an IoT device database and associated with the IoT device, that the IoT device is in the awake state 



based on the received first indication.
Clm 1.  … 


an Internet of Things (IoT) device database that stores, for an IoT device, an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device changes from a sleep state to an awake state;

and sending, by the computer device, a second indication to the second application server device that the IoT device is in the awake state based on the received first indication from the first application server device.
5. The method of claim 1, wherein the instruction to the first device instructs the IoT device to remain awake for a particular time period.
5. The method of claim 1, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake for a particular time period.
6. The method of claim 1, wherein the instruction to the first device instructs the IoT device to remain awake until a message is received from the second device.
6. The method of claim 1, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake until a message is received from the second application server device.
7. The method of claim 1, further comprising: receiving, from a third device, a registration request, wherein the registration request indicates that the third device is to receive updates relating to particular IoT devices; 


and updating an IoT device database based on the received registration request.
7. The method of claim 1, further comprising: receiving, from a third application server device, a registration request, wherein the registration request indicates that the third application server device is to receive updates relating to particular IoT devices; 

and updating the IoT device database based on the received registration request.
8. The method of claim 7, further comprising: sending an update to the third device, wherein the update includes information indicating that the IoT device is in the awake state, based on the received first indication.
8. The method of claim 7, further comprising: sending an update to the third application server device, wherein the update includes information indicating that the IoT device is in the awake state, based on the received first indication from the first application server device.
9. The method of claim 1, further comprising: receiving a request from a third device inquiring as to whether the IoT device is in the awake state; 

and sending a message to the third device indicating whether the IoT device is in the awake state, in response to receiving the request from the third device.
9. The method of claim 1, further comprising: receiving a request from a third application server device inquiring as to whether the IoT device is in the awake state; 

and sending a message to the third application server device indicating whether the IoT device is in the awake state, in response to receiving the request from the third application server device.
10. The method of claim 1, wherein the second device includes a Firmware-Over-The-Air (FOTA) device.
10. The method of claim 1, wherein the second application server device includes a Firmware-Over-The-Air (FOTA) device.
11. A computer device comprising: 
a memory storing instructions; 
and a processor configured to execute the instructions to: 









receive a first indication from a first device that an Internet of Things (IoT) device has entered an awake state; 

send, without receiving input from a user, an instruction to the first device to instruct the IoT device to remain in the awake state, in response to receiving the first indication; 




identify a second device associated with the IoT device; 




and send a second indication to the second device that the IoT device is in the awake state based on the received first indication.
11. A device comprising: 
a memory storing instructions; 
and a processor configured to execute the instructions to: 

maintain an Internet of Things (IoT) device database that stores, for an IoT device in the IoT device database, an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device is determined to be in an awake state; 

receive a first indication from a first application server device that the IoT device is in an awake state; 

send, without receiving input from a user, an instruction to the first application server device to instruct the IoT device to remain in the awake state, in response to receiving the first indication from the first application server device that the IoT device is in the awake state; 

access the IoT device database to identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device; 

and send a second indication to the second application server device that the IoT device is in the awake state based on the received first indication from the first application server device.
12. The computer device of claim 11, wherein the processor is further configured to: 

establish a communication channel with the second device; 

receive, from the second device, a registration request for the IoT device, wherein the registration request indicates that the second device is to be notified when the IoT device enters an awake state; 


and update a device list for the IoT device in an IoT device database based on the received registration request.
12. The device of claim 11, wherein the processor is further configured to: 

establish a communication channel with the second application server device; 

receive, from the second application server device, a registration request for the IoT device, wherein the registration request indicates that the second application server device is to be notified when the IoT device enters an awake state; 

and update the application server device list for the IoT device in the IoT device database based on the received registration request.
13. The computer device of claim 12, wherein the processor is further configured to: 

send an instruction to the second device to send a message to the computer device when the second device receives a message from the IoT device indicating that the IoT device has entered the awake state; 


and monitor the established communication channel for messages relating to the IoT device.
13. The device of claim 12, wherein the processor is further configured to: 

send an instruction to the second application server device to send a message to the computer device when the second application server device receives a message from the IoT device indicating that the IoT device has entered the awake state; 

and monitor the established communication channel for messages relating to the IoT device.
14. The computer device of claim 11, wherein the processor is further configured to: 
notify all other devices, registered in an IoT device database and associated with the IoT device, that the IoT device is in the awake state 




based on the received first indication.
Clm 11.  …

an Internet of Things (IoT) device database that stores, for an IoT device in the IoT device database, an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device is determined to be in an awake state;

and send a second indication to the second application server device that the IoT device is in the awake state based on the received first indication from the first application server device.
15. The computer device of claim 11, wherein the instruction to the first device instructs the IoT device to remain awake for a particular time period.
15. (Currently amended) The device of claim 11, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake for a particular time period.
16. The computer device of claim 11, wherein the instruction to the first device instructs the IoT device to remain awake until receiving a message from the second device.
16. (Currently amended) The device of claim 11, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake until receiving a message from the second application server device.
17. The computer device of claim 11, wherein the processor is further configured to: 
receive, from a third device, a registration request, wherein the registration request indicates that the third device is to receive updates relating to particular IoT devices;


update an IoT device database based on the received registration request; 

and send an update to the third device, wherein the update includes information indicating that the IoT device is in the awake state, based on the received first indication.
17. The device of claim 11, wherein the processor is further configured to: 
receive, from a third application server device, a registration request, wherein the registration request indicates that the third application server device is to receive updates relating to particular IoT devices; 

update the IoT device database based on the received registration request; 

and send an update to the third application server device, wherein the update includes information indicating that the IoT device is in the awake state, based on the received first indication from the first application server device.
18. The computer device of claim 11, wherein the processor is further configured to: 

receive a request from a third device inquiring as to whether the IoT device is in the awake state; 

and send a message to the third device indicating whether the IoT device is in the awake state, in response to receiving the request from the third device.
18. (Original) The device of claim 11, wherein the processor is further configured to: 

receive a request from a third application server device inquiring as to whether the IoT device is in the awake state; 

and send a message to the third application server device indicating whether the IoT device is in the awake state, in response to receiving the request from the third application server device.
19. The computer device of claim 11, wherein the second device includes a Firmware-Over- The-Air (FOTA) device.
19. (Original) The device of claim 11, wherein the second application server device includes a Firmware-Over-The-Air (FOTA) device.
20. A non-transitory computer-readable memory device storing instructions executable by a processor, the non-transitory computer-readable memory device comprising: 










one or more instructions to receive a first indication from a first device that an Internet of Things (IoT) device has entered an awake state; 

one or more instructions to send, without receiving input from a user, an instruction to the first device to instruct the IoT device to remain in the awake state, in response to receiving the first indication; 



one or more instructions to identify a second device associated with the IoT device; 





and one or more instructions to send a second indication to the second device that the IoT device is in the awake state based on the received first indication.
20. (Currently amended) A non-transitory computer-readable memory device storing instructions executable by a processor, the non-transitory computer-readable memory device comprising: 

one or more instructions to maintain an Internet of Things (IoT) device database that stores, for an IoT device in the IoT device database, an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device is determined to be in an awake state; 

one or more instructions to receive a first indication from a first application server device that the IoT device is in an awake state; 

one or more instructions to send an instruction to the first application server device to instruct the IoT device to remain in the awake state, in response to receiving the first indication from the first application server device that the IoT device is in the awake state; 

one or more instructions to access the IoT device database to identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device; 

and one or more instructions to send a second indication to the second application server device that the IoT device is in the awake state based on the received first indication from the first application server device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0275350 Kodaypak in view of IDS NPL "IEEE Standard for WirelessMAN-Advanced Air Interface for Broadband Wireless Access Systems: Amendment 1: Enhancements to Support Machine-to-Machine Applications Standard 802.16.1B-2012 (Marks).

Regarding Claim 1:
Kodaypak teaches A method comprising:  
receiving, by a computer device (Fig 4, CIES 405, CIES Agent (MO client) 420), a first indication (ie. reachability notification) from a first  device (ie. CIM 410) that an Internet of Things (IoT) device has entered an awake state; ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server) 
sending, by the computer device (Fig 4, CIES 405, CIES Agent (MO client) 420) and without receiving input from a user, an instruction to the first device ([0041] CIM 410) to instruct the IoT device ([0046]), in response to receiving the first indication;  ([0041] The CIES also supports additional timing logic that could be utilized with specific triggers from CIM 410 to send "wake up" notifications (explained below) to the IoT application server 205.  [0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period).  Timing logic can be utilized for notifications, ie. without receiving user input.
identifying, by the computer device, a second device (ie. inquiring servers, IoT application server) associated with the IoT device (ie. UE, IoT UE);  ([0034] an IoT device report its count by responding to any inquiring servers when it is in an active state.  [0057] FIG. 6, the CIES 405 can determine exactly which Ran Controller is connected to each IoT UE including the IoT UE from which an IoT application server seeks information (e.g., wake up time of the IoT UE)) and
sending, by the computer device (Fig 4, CIES 405), a second indication to the second device ([0034] inquiring servers, [0057] IoT application server) that the IoT device is in the awake state based on the received first indication.  ([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period)
Kodaypak teaches on sending instructions to the IoT device in response to the notification that the IoT device is awake ([0046]).  However, Kodaypak is silent on sending an instruction to instruct the IoT device to remain in the awake state.
Marks teaches, in the same field of endeavor, on enhancements to the WirelessMan- Advanced Air Interface which provides support for Machine-to-Machine applications, Introduction, page xi. 
Marks also teaches an instruction to instruct the loT device to remain in the awake state. (Table 6-51 AAI-PAG-ADV message field description: Extension Flag: If this flag is set to Ob1 the AMS and the M2M device will remain awake, pp 32)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kodaypak with Marks to include an instruction to instruct the loT device to remain in the awake state.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to ensure that the data transmission (updates, counts) would have enough time to be completed during the awake duration time.

Regarding Claim 11:
Kodaypak teaches A device (Fig 8, network device in steps 810-840) comprising: a memory storing instructions; ([0060] FIG. 8 depicts example operations 800 that can be performed by a network device (e.g., CIES 405) comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of example operations 800) and a processor ([0060]) configured to execute the instructions to:
receive a first indication (ie. reachability notification) from a first device (ie. CIM 410) that an Internet of Things (IoT) device (ie. UE, IoT UE) has entered an awake state;  ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
send, by the computer device (Fig 4, CIES 405, CIES Agent (MO client) 420) and without receiving input from a user, an instruction to the first device ([0041] CIM 410) to instruct the IoT device ([0046]), in response to receiving the first indication;  ([0041] The CIES also supports additional timing logic that could be utilized with specific triggers from CIM 410 to send "wake up" notifications (explained below) to the IoT application server 205.  [0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period).  Timing logic can be utilized for notifications, ie. without receiving user input.
identify a second device (ie. inquiring servers, IoT application server) associated with the IoT device (ie. UE, IoT UE);  ([0034] an IoT device report its count by responding to any inquiring servers when it is in an active state.  [0057] FIG. 6, the CIES 405 can determine exactly which Ran Controller is connected to each IoT UE including the IoT UE from which an IoT application server seeks information (e.g., wake up time of the IoT UE)) and
send a second indication to the second device (ie. inquiring servers, IoT application server) that the IoT device is in the awake state based on the received first indication.  ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)  
Kodaypak teaches on sending instructions to the IoT device in response to the notification that the IoT device is awake ([0046]).  However, Kodaypak is silent on sending an instruction to instruct the IoT device to remain in the awake state.
Marks teaches an instruction to instruct the loT device to remain in the awake state. (Table 6-51 AAI-PAG-ADV message field description: Extension Flag: If this flag is set to Ob1 the AMS and the M2M device will remain awake, pp 32)
The motivation to combine Kodaypak with Marks is the same as for Claim 1.

Regarding Claim 20:
Kodaypak teaches A non-transitory computer-readable memory device storing instructions executable by a processor, the non-transitory computer-readable memory device ([0060] FIG. 8 depicts example operations 800 that can be performed by a network device (e.g., CIES 405) comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of example operations 800) comprising:
one or more instructions to receive a first indication from a first device that an Internet of Things (IoT) device has entered an awake state; ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
one or more instructions to send, by the computer device (Fig 4, CIES 405, CIES Agent (MO client) 420) and without receiving input from a user, an instruction to the first device ([0041] CIM 410) to instruct the IoT device ([0046]), in response to receiving the first indication;  ([0041] The CIES also supports additional timing logic that could be utilized with specific triggers from CIM 410 to send "wake up" notifications (explained below) to the IoT application server 205.  [0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period)
one or more instructions to identify a second device associated with the IoT device;  ([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period)
and one or more instructions to send a second indication to the second device that the IoT device is in the awake state based on the received first indication.	([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
Kodaypak teaches on sending instructions to the IoT device in response to the notification that the IoT device is awake ([0046]).  However, Kodaypak is silent on sending an instruction to instruct the IoT device to remain in the awake state.
Marks teaches an instruction to instruct the loT device to remain in the awake state. (Table 6-51 AAI-PAG-ADV message field description: Extension Flag: If this flag is set to Ob1 the AMS and the M2M device will remain awake, pp 32)
The motivation to combine Kodaypak with Marks is the same as for Claim 1.

Regarding Claims 2, 12:
Kodaypak (as modified by Marks) teaches the invention of claims 1, 11 as described.
Kodaypak teaches establishing a communication channel with the second device ([0034] inquiring servers, IoT application servers);  ([0065] The user equipment can comprise an internet of things device (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
receiving, from the second device ([0034] inquiring servers, IoT application servers), a registration request for the IoT device, ([0065] The example operations 900 at block 910 can comprise receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment)
wherein the registration request indicates that the second device ([0034] inquiring servers, IoT application servers) is to be notified when the IoT device enters an awake state; ([0054] the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the CIES Agent (MO client) when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
and updating a device list (Fig 12, "Subscriber Identity System" 1221) for the IoT device in an IoT device database (ie. registration repository, HSS 605) based on the received registration request.  ([0061] Fig 6, home subscriber system database 605 relating to user equipment registrations.  [0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications.  Fig 12, "Subscriber Identity System" 1220)   

Regarding Claims 3, 13:
Kodaypak (as modified by Marks) teaches the invention of claims 2, 12 as described.
Kodaypak teaches sending an instruction to the second device ([0034] inquiring servers, IoT application servers) to send a message to the computer device ([0046] CIES 405) when the second device receives a message from the IoT device indicating that the IoT device has entered the awake state;  ([0034] The turnstile might have an IoT device embedded within it that is programmed turn on ( e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state) 
and monitoring the established communication channel for messages relating to the IoT device.  ([0046] The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is. If it has the information, the RAN controller will send that information back to the CIES 405, which can then transmit a reachability notification to the IoT application server 205, informing it as to when the IoT device will be active and able to respond to communications directed toward it. When the time the IoT device is active arrives, the IoT application server 205 can transmit a message to the IoT device to obtain data during the response period)

Regarding Claims 4, 14:
Kodaypak (as modified by Marks) teaches the invention of claims 1, 11 as described.
Kodaypak teaches notifying all other devices, registered in an IoT device database (HSS 605) and associated (subscribed to) with the IoT device, that the IoT device is in the awake state based on the received first indication.  (Fig 12, "Subscriber Identity System" 1221.  [0061] The user equipment registration repository can comprise a home subscriber system database (e.g., HSS 605) relating to user equipment registrations.  [0046] Fig 4, The RAN controller that has the IoT device registered with it might have stored within a device context repository 440 data regarding when the "wake up" time of the IoT device is.  [0054] When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server).  A notification is sent to the IoT application server when an IoT device awakes.  

Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0275350 Kodaypak in view of IDS NPL "IEEE Standard for WirelessMAN-Advanced Air Interface for Broadband Wireless Access Systems: Amendment 1: Enhancements to Support Machine-to-Machine Applications Standard 802.16.1B-2012 (Marks) further in view of WO 2018/170191 A1 Campana.

Regarding Claims 5, 15:
Kodaypak (as modified by Marks) teaches the invention of claims 4, 14 as described.
Kodaypak teaches on sending instructions to the IoT device in response to the notification that the IoT device is awake ([0046]).  However, Kodaypak (as modified by Marks) is silent on wherein the instruction to the first device instructs the IoT device to remain awake for a particular time period.
Campana teaches wherein the instruction to the first device instructs the IoT device to remain awake for a particular time period.  ([0072] the wireless device 22 wakeup interval may be dynamically adapted.  [0077] The server 28 may generate a server heartbeat that may be a heartbeat interval and any variety of commands for the PSM device 22.  The PSM device will wake up, receive the server heartbeat(s), respond to any commands and/or requests as part of the heartbeat, and return to a sleep state until expiration of the heartbeat interval 402 as part of the previously sent heartbeat).  An instruction is sent to the IoT device with the heartbeat and the device will remain awake for a particular time in order to process the requests.
The motivation to combine Kodaypak (as modified by Marks) with Campana is the same as for Claim 1.

Regarding Claims 6, 16:
Kodaypak (as modified by Marks) teaches the invention of claims 4, 14 as described.
Kodaypak teaches on sending instructions to the IoT device in response to the notification that the IoT device is awake ([0046]).  However, Kodaypak (as modified by Marks) is silent on wherein the instruction to the first device instructs the IoT device to remain awake until a message is received from the second device.
Campana teaches wherein the instruction to the first device instructs the IoT device to remain awake until a message is received from the second device.  ([0072] the wireless device 22 wakeup interval may be dynamically adapted.  [0077] The server 28 may generate a server heartbeat.  Attached to the server heartbeat may be a heartbeat interval and any variety of commands for the PSM device 22.  The PSM device will wake up, receive the server heartbeat(s), respond to any commands/requests as part of the heartbeat, and return to a sleep state until expiration of the heartbeat interval 402 as part of the previously sent heartbeat.  [0079] The synchronizing heartbeat 402 includes information relative to the heartbeat time interval 402 and thus instructs the wireless device 22 when to awake).  The IoT device is instructed when to awake (previous heartbeat), and when the IoT device awakes, it remains awake until the server generated heartbeat is received.
The motivation to combine Kodaypak (as modified by Marks) with Campana is the same as for Claim 1.

Claims 7-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0275350 Kodaypak in view of IDS NPL "IEEE Standard for WirelessMAN-Advanced Air Interface for Broadband Wireless Access Systems: Amendment 1: Enhancements to Support Machine-to-Machine Applications Standard 802.16.1B-2012 (Marks) further in view of US PGPub 2018/0109936 (Ting).

Regarding Claim 7:
Kodaypak (as modified by Marks) teaches the invention of claim 1 as described.
Kodaypak teaches receiving, from another device, a registration request, wherein the registration request indicates that the another device is to receive updates relating to particular IoT devices ([0034] Inquiring servers receive updates);  ([0065] The example operations 900 at block 910 can comprise receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment. The user equipment can comprise an internet of things device (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
and updating the IoT device database (ie. registration repository, HSS 605) based on the received registration request.  ([0061] Fig 6, home subscriber system database 605 relating to user equipment registrations. [0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications). When a server requests to subscribe to an IoT device, this relationship is shown in the HSS database (registration repository). 
Kodaypak teaches on multiple IoT servers ([0034]).  However, Kodaypak (as modified by Marks) is silent on a third device to receive updates relating to the particular IoT device.
Ting teaches, in the same field of endeavor, a platform for real-time location-based workflow processing where locational events are registered and communicated to a system node that collects and responds to event notifications as they are received, Abstract.
Ting teaches on a third device to receive updates relating to the particular IoT device.  ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe.  [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130).   Fig 1 shows Three Applications 135 which reside on application host devices running an application.  The application host devices are equated to an application server.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kodaypak (as modified by Marks) by modifying Kodaypak with Ting to include a third application server to receive updates relating to the particular IoT device.  It would have been advantageous to include these details as discussed above, as it would have allowed the combined system to provide further clarity on the flexibility and scalability of the system by not limiting the number of subscribers (application servers) to be notified per each IoT device.

Regarding Claim 8:
Kodaypak (as modified by Marks & Ting) teaches the invention of claim 7 as described.
Kodaypak teaches sending an update to another device, wherein the update includes information indicating that the IoT device is in the awake state, ([0034] The turnstile might have an IoT device embedded within it that is programmed tum on (e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state) based on the received first indication. ([0054] In other example embodiments, the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
Kodaypak teaches on multiple IoT application servers ([0034] above).  However, Kodaypak (as modified by Marks) is silent on sending an update to a third device.
Ting teaches on sending an update to a third device.  ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe. [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130). Fig 1 shows Three Applications 135 which reside on application host devices running an application. The application host devices are equated to an application server.
The motivation to combine Kodaypak (as modified by Marks) with Ting is the same as for Claim 7.

Regarding Claim 9:
Kodaypak (as modified by Marks) teaches the invention of claim 1 as described.
Kodaypak teaches receiving a request from another device inquiring as to whether the IoT device is in the awake state;  ([0034] The turnstile might have an IoT device embedded within it that is programmed tum on ( e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state) and
sending a message to the another device indicating whether the IoT device is in the awake state,  ([0054] In other example embodiments, the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server) in response to receiving the request from the another device.  ([0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
Kodaypak teaches on multiple IoT application servers ([0034] above).  However, Kodaypak (as modified by Marks) is silent on sending an update to a third device.
Ting teaches on sending an update to a third device. ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe. [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130). Fig 1 shows Three Applications 135 which reside on application host devices running an application. The application host devices are equated to an application server.
The motivation to combine Kodaypak (as modified by Marks) with Ting is the same as for Claim 7.

Regarding Claim 17:
Kodaypak (as modified by Marks) teaches the invention of claim 11 as described.
Kodaypak teaches receive, from another device, a registration request, wherein the registration request indicates that the another device is to receive updates relating to particular IoT devices ([0034] inquiring servers receive updates); ([0065] The example operations 900 at block 910 can comprise receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment. The user equipment can comprise an internet of things device (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
update the IoT device database (ie. registration repository, HSS 605) based on the received registration request;  ([0061] Fig 6, home subscriber system database 605 relating to user equipment registrations. [0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications). When a server requests to subscribe to an IoT device, this relationship is shown in the HSS database (registration repository).
and send an update to the another device, wherein the update includes information indicating that the IoT device is in the awake state, ([0034] The turnstile might have an IoT device embedded within it that is programmed tum on (e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state) based on the received first indication. ([0054] In other example embodiments, the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)
Kodaypak teaches on multiple IoT application servers ([0034] above).   However, Kodaypak (as modified by Marks) is silent on a third device to receive updates relating to particular IoT devices.
Ting teaches on a third device to receive updates relating to particular IoT devices. ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe. [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130).  Fig 1 shows Three Applications 135 which reside on application host devices running an application. The application host devices are equated to an application server.
The motivation to combine Kodaypak (as modified by Marks) with Ting is the same as for Claim 7.

Regarding Claim 18:
Kodaypak (as modified by Marks & Ting) teaches the invention of claim 17 as described.
Kodaypak teaches wherein the processor is further configured to: receive a request from another device inquiring as to whether the IoT device is in the awake state; ([0034] The turnstile might have an IoT device embedded within it that is programmed tum on (e.g., go from an idle to an active state) and to report its count by responding to any inquiring servers when it is in an active state)
and send a message to the another device indicating whether the IoT device is in the awake state, ([0054] In other example embodiments, the CIM 410 can at transaction (8) optionally set a count-down timer based on the wake time, with a callback to the MO client when time elapses and the wake time arrives. When the wake time arrives, at transaction (9) a notification (e.g., reachability notification) can be sent to the IoT application server)  in response to receiving the request from the another device. ([0065] Fig 9, receiving a request from an application server (e.g., IoT application server 205) for availability information associated with a mode of operation of a user equipment (e.g., IoT UE 305) that provides data to the application server in response to a signal from the application server requesting the data. The mode of operation can comprise an active state in which the user equipment is responsive to communications)
Kodaypak teaches on multiple IoT application servers ([0034] above).  However, Kodaypak (as modified by Marks) is silent on receiving a request from a third device.
Ting teaches on receiving a request from a third device.  ([0017] a plurality of application host devices distributed within the institutional space, each of the application host devices running an application; (iii) a subscription database that stores records for a plurality of applications each running on a different device; The location server is configured to receive signals from the tracking sensors, interpret the received signals as events, and notify applications upon occurrence of events to which they subscribe. [0027] A plurality of applications, representatively illustrated at 135 and hosted on nodes, "subscribes" to events monitored by location server 130. Applications register with location server 130 to receive notification of particular events). Fig 1 shows Three Applications 135 which reside on application host devices running an application. The application host devices are equated to an application server.
The motivation to combine Kodaypak (as modified by Marks) with Ting is the same as for Claim 7.

Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0275350 Kodaypak in view of IDS NPL "IEEE Standard for WirelessMAN-Advanced Air Interface for Broadband Wireless Access Systems: Amendment 1: Enhancements to Support Machine-to-Machine Applications Standard 802.16.1B-2012 (Marks) further in view of US PGPub 2021/0184931 (Yao).

Regarding Claims 10, 19:
Kodaypak (as modified by Marks) teaches the invention of claims 1, 11 as described.
Kodaypak teaches on using a wired or wireless interface (Fig 13).  However, Kodaypak (as modified by Marks) is silent on wherein the second device includes a Firmware-Over-The-Air (FOTA) device.
Yao teaches, in the same field of endeavor, systems and processes for rapid installation of numerous Internet-of-Things (IoT) devices, Abstract.
Yao teaches wherein the second device includes a Firmware-Over-The-Air (FOTA) device.  (Fig 2, Three IoT Application Servers (206a, 206b, 206c).  [0032] using an OTA activation, consists of a communication of at least two messages between the IoT device 102 and the IoT server 106.  [0035] Each OTA activation of an IoT device occurs individually with unique  third communications links 107 being established between each IoT device 102 and the deployment device 110 and unique fourth communications links ( e.g., unique channels or sessions) being established between the deployment device 110 and the network and IoT server 106)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kodaypak (as modified by Marks) by modifying Kodaypak with Yao to include wherein the second device includes a Firmware-Over-The-Air (FOTA) device.  It would have been advantageous to include these details as discussed above, as it would provide the combined system with wireless options for a sleepy device, so that when the device awakes it will be able to send data without requiring to be attached to a physical interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL J HACKENBERG/Examiner, Art Unit 2454